Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species I, drawn to Figs. 1-41 in the reply filed on 09/07/2022
is acknowledged. The traversal is on the ground(s) that the Species II-VII pertain to the operations of the
apparatus of Species I. This is not found persuasive because while the Applicant, for example, indicates
on Page 9, ¶0069 of the Specifications filed 10/16/2020 that Figure 41 is specifically drawn to Fig. 2
above which does positively cite associated figures, the Applicant has chosen to outline the Species II-VII
on page 9, in ¶0070-0073, that each respective species applies to a block diagram or flow charts pertains
which both pertain to an air management device and an air management apparatus according to an and
“other/another embodiments”, and not the embodiments described above, as in the example; further the
Species II-VII does not require the all physical limitations of the elected invention, but pertains to methods
of use separate from the elected species, as outlined by the Applicant themselves in the original
Specifications filed 10/16/2020, with the additional burden previously outlined in the Restriction/Election
Requirement filed 08/03/2022.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement

On 4/19/2021 the Applicant submitted an IDS with a list of copending applications; however, the Applicant has repeatedly submitted the exact same IDS on 4/20/2021, 11/21/2022, and 11/23/2022. The Applicant is being asked to cease submitting redundant IDS forms. Only the original IDS of copending applications submitted on 4/19/2021 will be considered.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  
the at least one fan…. configured to pop-up from or retract from an upper surface of the housing (Figure 16 shows element 200 popping up above an upper surface of the housing; the fan 224 in fact does not itself, pop-up above the upper surface of the housing)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “each primary opening”, of which the Examiner is interpreting the limitation to be missing the word “impeller” between primary and opening, as the Applicant identifies first and second primary impeller openings in line 2 of the same claim.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “configure to”, of which the Examiner is interpreting the limitation to mean “configured to”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitation “a primary impeller guide provided between the at least one air passage and the at least two discharge”, of which the Examiner is interpreting the limitation to be missing the word “ports” at the end of “at least two discharge”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  Claim 14 recites a limitation pertaining to “each louver being independently controlled to discharged air at a predetermined angle”, of which the Examiner would suggest amending “discharged” to “discharge” to obviate the claim objection. Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  Claim 19 recites a limitation pertaining to “the connection duct”, in line 4, of which an element of a connection passage is introduced in line 3 of the same claim. The Examiner would suggest changing the recitation in line 4 of “the connection duct”, which is not established, to the connection passage, as evidence can be found in line 3 of such an element. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 & 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “and configured to be controlled independently an angle of the air”, of which is unclear as to what the Applicant is claiming, as it seems to be an improper sentence structure, with the “controlled independently an angle”; For examination purposes, it will be interpreted as “configured to be controlled independently, WITH an angle of the air being discharged..”. All dependent claims are similarly rejected for being dependent from a rejected claim.

	Claims  12 & 18 similarly recite the limitation of “the at least one fan being provided in the housing and configured to pop-up from or retract from an upper surface of the housing”, which is unclear as the Applicants own Figures 10 & 16 shows the fan 224, and in particular, Figure 16 shows element 200 popping up above an upper surface of the housing; the fan 224 in fact does not itself, pop-up above the upper surface of the housing. For examination purposes the limitation will be interpreted as the at least one fan being provided in a duct, as the disclosure does not support the claim language of the fan 224 being itself configured to pop-up above the upper surface of the housing. All dependent claims are similarly rejected for being dependent from a rejected claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 & 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha et al (US 2017/0023264), hereinafter referred to as Ha.
 
Regarding claim 1, Ha (US 20170023264) shows an air management device comprising: a housing (10, Fig. 1) having at least one air passage (Fig. 4 – the air passage exists as the space where air flows through ) to allow air flow through the housing (Fig. 4), the housing having first and second discharge ports (41a-41c, Fig. 2) installed side-by-side at an upper front section of the housing (Fig. 1) to discharge air (Fig. 4), the air being at least one of filtered air or heat-exchanged air based on the air flow through the housing (¶0015, Lines 1-4); first and second louvers (62, Fig. 2) installed downstream of the air flow (Fig. 4) to open or close first and second discharge ports (Fig. 4/6), and configured to be controlled independently (¶0159 - the controller 300 is configured to independently control the first to third operating elements 66, of the louver 62, to respectively open or close the first to third discharge ports, respectively, of which when open, air is discharged at a predetermined angle through the discharge ports 41a-41c), (with) an angle of the air being discharged through the first and second discharge ports, respectively (Fig. 4/6); and first and second primary impellers (32, Fig. 2 – there exists three primary impellers) to pressurize the air to create the air flow and to discharge the air through the first and second to the discharge ports (Fig. 4).  


    PNG
    media_image1.png
    408
    639
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Ha shows further comprising a primary impeller guide (Fig. 2/4, see Annotated Figure 1 – the primary impeller guide comprises of elements that guide air to and from the impeller, which comprises of elements 30 & 45) provided inside the housing (Fig. 2) having first and second primary impeller openings (Fig. 2, see Annotated Figure 1 – the primary impeller guide comprises of element 34 which has a first, second, and third primary impeller openings, relative to each of the respective discharge ports, that extends from element 36 to element 45 as the air flows, in which Annotated Figure 1 depicts one of such primary impeller openings of the respective discharge port), each primary opening having an inlet and an outlet (see Annotated Figure 1), wherein the outlet is positioned to a corresponding discharge port (Fig. 4 – the first and second primary impeller openings, comprise of an outlet that is positioned relative to a corresponding discharge port (Fig. 2/4).  

Regarding claim 3, Ha shows further comprising first and second louver motors (66, Fig. 2/4) and first and second motor blocks (Fig. 2/6 – As the Applicant claims the amorphous shape of element 146 to be a block, as does Ha show a motor block with the first and second louver motors 66 comprising of a physical structure that is configured to couple to element 34, which couples the first and second louver motors to the housing 10) configured to couple the first and second louver motors to the housing (Fig. 2/6).  

Regarding claim 7, Ha shows wherein the housing further includes a third discharge port (41c, Fig. 2, ¶0082) formed in parallel with the first and second discharge ports (Fig. 2), and the primary impeller guide further includes a third primary impeller openings (Fig. 2, see Annotated Figure 1) adjacent to the second primary impeller opening (Fig. 2), and further comprising a third louver (62, Fig. 2) provided adjacent to the second louver (Fig. 2), and a third primary impeller (32, Fig. 2) provided adjacent to the second primary impeller (Fig. 2). 
 
Regarding claim 8, Ha shows wherein branch air flow passages (47, Fig. 6) are formed in the primary impeller guide (Fig. 6 – element 45 of the primary impeller guide, comprises of branch air flow passages) to divert the air flow passing through the first and third primary impeller openings (Fig. 4/6 – the air flow is diverted from passing through the first and third primary openings).
  
Regarding claim 9, Ha shows wherein the first, second and third primary impeller openings are formed in the primary impeller guide at positions corresponding to the first discharge port, the second discharge port, and the third discharge port, respectively (Fig. 2, see Annotated Figure 1).  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (US 2017/0023264), hereinafter referred to as Ha, in view of Chun et al (US 2018/0209687), hereinafter referred to as Chun.

Regarding claim 4, Ha shows elements of the claimed invention as stated above in claim 3 including the housing, the first and second motor blocks, and the first and second louver motors.
Chun (US 2018/0209687), an air conditioner, is in the same filed of endeavor as Ha which is an air conditioner.  
Chun teaches further comprising first and second installation grooves (69d, Fig. 30) formed in the housing (69a, Fig. 30), the first and second motor blocks (68, Fig. 30) being inserted into the first and second installation groove (Fig. 30), respectively, to mount first and second louver motors to the housing (Fig. 29/36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ha to incorporate the teachings of Chun to provide further comprising first and second installation grooves formed in the housing, the first and second motor blocks being inserted into the first and second installation groove, respectively, to mount first and second louver motors to the housing, which would provide an air conditioner that is capable of employing different air discharging methods by motivating the louvers (¶0002).

Regarding claim 5, Ha shows elements of the claimed invention as stated above in claim 4 including the first and second louvers, and the corresponding louver motor.
However, Ha lacks showing wherein each of the first and second louvers include at least one pivot bracket having a pivot axis hole for coupling to an output shaft of a corresponding louver motor to allow each of the first and second louvers to pivot to an open position or a closed position.  
Chun teaches wherein each of the first and second louvers (62, Fig. 2/31) include at least one pivot bracket (Fig. 31 – each louver 62 comprises of a bracket which comprises of the picot axis hole 62a) having a pivot axis hole (62a, Fig. 31) for coupling to an output shaft (68b, Fig. 33) of a corresponding louver motor (66, Fig. 30) to allow each of the first and second louvers to pivot to an open position or a closed position (Fig. 9/11 – Oxford Languages defines Pivot: “the central point, pin, or shaft on which a mechanism turns or oscillates”, to which, additionally, Oxford Languages defines Oscillate: “move or swing back and forth at a regular speed” (see definitions below); the Examiner is using the broadest reasonable interpretation to understand the at least one pivot bracket has a pivot axis hole 62a to allow each of the first and second louvers to pivot to an open position or a closed position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ha to incorporate the teachings of Chun to provide wherein each of the first and second louvers include at least one pivot bracket having a pivot axis hole for coupling to an output shaft of a corresponding louver motor to allow each of the first and second louvers to pivot to an open position or a closed position, which would provide an air conditioner that is capable of employing different air discharging methods by motivating the louvers (¶0002).



    PNG
    media_image2.png
    671
    1759
    media_image2.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (US 2017/0023264), hereinafter referred to as Ha, in view of Jewell et al (US 2019/0154299), hereinafter referred to as Jewell.

Regarding claim 6, Ha shows elements of the claimed invention as stated above in claim 2 including the primary impeller guide, and the and the first and second impellers are installed, respectively, in the first and second primary openings (Fig. 2 – the impellers are numbered (when the Figure is right-side up) from top to bottom as, one, two, and three, which the first and second primary impellers 32 are installed in their respective first and second primary openings).
However, Ha lacks showing wherein the primary impeller guide is made of a heat insulating material.
Jewell (US 2019/0154299), and air conditioner, is in the same field of endeavor as Kim which is an air conditioner.	
	Jewell teaches wherein the primary impeller guide (102, Fig. 8) is made of a heat insulating material (¶0053, Lines 1-3 – the impeller guide 102 is made of injection molded polystyrene, which is a known heat/thermal insulator).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Jewell to provide the primary impeller guide is made of a heat insulating material, which would provide a guide that would comprise of polystyrene that would be capable of withstanding high temperatures.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (US 2017/0023264), hereinafter referred to as Ha, in view of Kim et al (US 2014/0000852), hereinafter referred to as Kim.

Regarding claim 10, Ha shows wherein the first, second and third primary impellers are installed in the first, second and third primary impeller openings, respectively (Fig. 2), and the first, second, and third louvers for opening or closing the first, second, and third discharge ports being driven independently from the first, second and third primary impellers (¶0159 - the controller 300 is configured to independently control the first to third operating elements 66, of the louver 62, to respectively open or close the first to third discharge ports, respectively, and are driven independently from the first, send, and third impellers, as ¶0159 states the controller can perform the actions of opening or closing the discharge ports with the louvers, OR “the controller 300 may control the first to third driving motors 33a to 33c to control RPM of the blower fan 32” (¶00159, Lines 5-7), to which both functions are independent from each other).  
	However, Ha lacks showing the first to third primary impellers being driven independently of each other.
Kim (US 2014/0000852), an air conditioner, is in the same field of endeavor as Ha which is an air conditioner.
	Kim teaches the first to third primary impellers (123, Fig. 5/6) being driven independently of each other (¶0040-0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ha to incorporate the teachings of Kim to provide the first to third primary impellers being driven independently of each other, which would provide an indoor unit of an air conditioner which allows convenient adjustment of the flow direction and volume of air discharged from the unit (¶0013).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (US 2017/0023264), hereinafter referred to as Ha, in view of Hwang et al (KR20130043980), hereinafter referred to as Hwang ‘980.

Regarding claim 11, Ha shows further comprising at least one fan (32d, Fig. 18 – Ha outlines in ¶0035-0064 that the figures all pertain to an embodiment of the present disclosure, which the Examiner is interpreting to that the invoked embodiment is to be, the, singular embodiment of the present disclosure; of which Fig. 18 pertains to an embodiment of the present disclosure, as every Figure is detailed as such) provided inside the housing (Fig. 18), a branch air flow passage (Fig. 18 – the at least one fan 32d is located in an air flow passage the represents the diverting of airflow to the lower part of the housing) to divert the air flow (Fig. 18, ¶0282), a connection duct (12, Fig. 18 - Oxford Languages defines Duct: “a tube or passageway in a building or machine for air, liquid, cables, etc.”,(see definition below); the Examiner is interpreting element 12 to be configured to be a duct or passageway in a machine for air, as air is diverted to the lower part if the housing to be discharged via elements 52), such that the air of the diverted air flow is delivered to the fan when at least one of the first primary impeller or the second primary impeller pressurizes the air (¶0282 – when the first and second primary impellers are operating and the opening is closed, the air may then be moved from the upper housing to the lower housing via the at least one fan 32).  
However, Ha lacks showing a connection duct provided between the branch air flow passage and the at least one fan, and a damper to open or close the connection duct. 
Hwang ‘980 (KR20130043980), an air conditioner, is in the same field of endeavor as Ha which is an air conditioner.
Hwang ‘980 teaches a connection duct (see Annotated Figure 2) provided between the branch air flow passage (see Annotated Figure 2) and the at least one fan (see Annotated Figure 2), and a damper (see Annotated Figure 2) to open or close the connection duct (see Annotated Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ha to incorporate the teachings of Hwang ‘980 to provide a connection duct provided between the branch air flow passage and the at least one fan, and a damper to open or close the connection duct, which would provide an air conditioner capable of three-dimensionally discharging air heat exchanged by the heat exchanger (¶0001).


    PNG
    media_image3.png
    580
    882
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    484
    582
    media_image4.png
    Greyscale

Annotated Figure 2

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (US 2017/0023264), hereinafter referred to as Ha, in view of Hwang et al (KR20130043980), hereinafter referred to as Hwang ‘980, in further view of  Hwang (KR20180123642).

Regarding claim 12, Ha shows elements of the claimed invention as stated above in claim 11 including the at least one fan and the housing.
However, the combination of Ha & Hwang ‘980 lacks showing wherein the at least one fan is configured to pop-up above or retract from an upper surface of the housing.  
Hwang (KR20180123642), a ventilation device, is in the same field of endeavor as Kim which is a ventilation device.
Hwang teaches the at least one fan (127, Fig. 2) configured to pop-up from or retract from an upper surface of the housing (110, Fig. 1/3/7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ha & Hwang ‘980  to incorporate the teachings of Hwang to provide wherein the at least one fan is configured to pop-up above or retract from an upper surface of the housing, which would provide a device that can forcibly circulate air that rises and lowers to provide discharge air at different heights and angles.

Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2014/0000852), hereinafter referred to as Kim.

Regarding claim 13, Kim (US 2014/0000852) shows an air management device comprising: 
a housing (110, Fig. 1) having at least one air passage (Fig. 6 – the air passage exists as the space between after the heat exchanger 130 and before element 124) to allow air flow through the housing (Fig. 6), the housing having least two discharge ports (112a, Fig. 3) installed side by side on a front side of the housing to discharge air (Fig. 3/6), the air being at least one of filtered air or heat-exchanged air based on the air flow through the housing (Fig. 6 – the air is heat exchanged via the heat exchanger 130); a plurality of primary impellers (123a-b, Fig. 5/6) provided at positions corresponding to the respective discharge ports (Fig. 5) and independently operated (¶0040-0042) to pressurize air to create the air flow for delivery of the air in the housing to the at least two discharge ports (¶0040-0042, Fig. 3/6); and a primary impeller guide (124, Fig. 3/4) provided between the at least one air passage and the at least two discharge ports (Fig. 3/6) and dividing the air flow to the at least two discharge ports (Figs. 3/6 -  each primary impeller guide 124 divides the air flow to their respective discharge ports).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0000852), hereinafter referred to as Kim, in view of Ha et al (US 2017/0023264), hereinafter referred to as Ha.

Regarding claim 14, Kim shows elements of the claimed invention as stated above in claim 13 including each discharge port.
However, Kim lacks showing further comprising a louver installed downstream of the air flow at each discharge port to open and close the discharge port, each louver being independently controlled to discharged air at a predetermined angle.  
Ha (US 2017/0023264), an air conditioner, is in the same field of endeavor as Kim which is an air conditioner.
Ha teaches a louver (62, Fig. 2) installed downstream of the air flow at each discharge port (41a-4ac, Fig. 2) to open and close the discharge port (Fig. 4/6), each louver being independently controlled to discharged air at a predetermined angle (Fig. 4, ¶0159 – a controller is configured to control each louver 62, of which each louver comprises of an operating element to move the louver 62 (¶0106); where the controller 300 is configured to independently control the first to third operating elements 66, of the louver 62, to respectively open or close the first to third outlets, respectively, of which when open, air is discharged at a predetermined angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Ha to provide a louver installed downstream of the air flow at each discharge port to open and close the discharge port, each louver being independently controlled to discharged air at a predetermined angle, which would provide an air conditioner capable of performing cooling through an outlet if room temperature or room humidity is high to reduce the room temperature and the room humidity via closing the outlet to perform cooling at low velocity (¶0011).

Regarding claim 17, Kim shows elements of the claimed invention as stated above in claim 14 including the primary impellers (123, Fig. 5/6) are independently operated independently to vary the speed of air discharged through the at least two discharge ports (¶0040-0042).
However, Kim lacks showing wherein each louvers are independently operated independently to vary the direction of air discharged through the at least two discharge ports.
Ha teaches wherein each louvers (62, Fig. 2) are independently operated independently (¶0159) to vary the direction of air discharged through the at least two discharge ports (41a-41c, Fig. 2, ¶0159 - the controller 300 is configured to independently control the first to third operating elements 66, of the louver 62, to respectively open or close the first to third discharge ports, respectively, of which when open, air is discharged at a predetermined angle through the discharge ports 41a-41c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Ha to provide wherein the primary impellers and each louvers are independently operated independently to vary the speed and direction of air discharged through the at least two discharge ports, which would provide an air conditioner capable of performing cooling through an outlet if room temperature or room humidity is high to reduce the room temperature and the room humidity via closing the outlet to perform cooling at low velocity (¶0011).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0000852), hereinafter referred to as Kim, in view of Jewell et al (US 2019/0154299), hereinafter referred to as Jewell.

Regarding claim 15, Kim shows elements of the claimed invention as stated above in claim 13 including the primary impeller guide including a number of primary impeller openings (121a, Fig. 6) corresponding to the number of discharge ports (Fig. 3/6).
However, Kim lacks showing wherein the primary impeller guide is made of a heat insulating material.  
	Jewell (US 2019/0154299), and air conditioner, is in the same field of endeavor as Kim which is an air conditioner.	
	Jewell teaches wherein the primary impeller guide (102, Fig. 8) is made of a heat insulating material (¶0053, Lines 1-3 – the impeller guide 102 is made of injection molded polystyrene, which is a known heat/thermal insulator).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Jewell to provide the primary impeller guide is made of a heat insulating material, which would provide a guide that would comprise of polystyrene that would be capable of withstanding high temperatures.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0000852), hereinafter referred to as Kim, in view of Jewell et al (US 2019/0154299), hereinafter referred to as Jewell, in further view of Ha et al (US 2017/0023264), hereinafter referred to as Ha.

Regarding claim 16, the combination of Kim & Jewell shows elements of the claimed invention as stated above in claim 15 including the primary impeller guide and the primary impeller openings.
However, the combination of Kim & Jewell lack showing wherein a branch air flow passage at both ends of the primary impeller guide to divert the air flow flowing through the primary impeller openings.  
Ha (US 2017/0023264), an air conditioner, is in the same field of endeavor as Kim which is an air conditioner.
Ha teaches wherein a branch air flow passage (47, Fig. 4/6) at both ends of the primary impeller guide (45, Fig. 3) to divert the air flow flowing through the primary impeller openings (41, Fig. 4/6 – when the louvers are closed against the primary impeller openings, the air that would flow through the primary impeller openings, are diverted through the branch air flow passage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim & Jewell to incorporate the teachings of Ha to provide wherein a branch air flow passage at both ends of the primary impeller guide to divert the air flow flowing through the primary impeller openings, which would provide an apparatus for redirecting wind in an air conditioner having an improved degree of freedom to the redirection of wind of the discharged air (¶0015).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0000852), hereinafter referred to as Kim, in view of  Hwang (KR20180123642).

Regarding claim 18, Kim shows elements of the claimed invention as stated above in claim 13 including the at least one fan (123c, Fig. 4/5) provided in the housing (Fig. 6).
However, Kim lacks showing the at least one fan configured to pop-up from or retract from an upper surface of the housing.  
Hwang (KR20180123642), a ventilation device, is in the same field of endeavor as Kim which is a ventilation device.
Hwang teaches the at least one fan (127, Fig. 2) configured to pop-up from or retract from an upper surface of the housing (110, Fig. 1/3/7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Hwang to provide the at least one fan configured to pop-up from or retract from an upper surface of the housing, which would provide a device that can forcibly circulate air that rises and lowers to provide discharge air at different heights and angles.

Regarding claim 19, Kim shows elements of the claimed invention as stated above in claim 18 except further comprising at least one branch air flow passage formed in the primary impeller guide to divert the air flow, a connection passage provided between the at least one branch air flow passage and the at least one fan, and a damper to open or close the connection duct such that the air of the diverted air flow is delivered to the at least one fan.
Hwang teaches further comprising at least one branch air flow passage (see Annotated Figure 3) formed in the primary impeller guide (111, Fig. 2) to divert the air flow (Fig. 7), a connection passage (see Annotated Figure 3) provided between the at least one branch air flow passage and the at least one fan (127, Fig. 2/ see Annotated Figure 3), and a damper (120, Fig. ) to open or close the connection duct such that the air of the diverted air flow is delivered to the at least one fan (Fig. 7 – when the damper 120 closes the connection duct, the air flow is diverted through the branch air flow passage and delivered to the at least one fan 127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Hwang to provide further comprising at least one branch air flow passage formed in the primary impeller guide to divert the air flow, a connection passage provided between the at least one branch air flow passage and the at least one fan, and a damper to open or close the connection duct such that the air of the diverted air flow is delivered to the at least one fan, which would provide a device that can forcibly circulate air that rises and lowers to provide discharge air at different heights and angles.

    PNG
    media_image5.png
    765
    849
    media_image5.png
    Greyscale

Annotated Figure 3

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762